DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Response to Arguments
The indefiniteness rejections have been overcome.  However, a new rejection based on indefiniteness has been made.  
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details.
In particular, Applicant argues that “neither Petzel or Paul show a module suspension system having parts that can be replaced by a user to adjust the desired firmness, bounciness, and dampening of said suspension system.”  However, this argument and the associated language added to independent claim 1 is functional only, and the devices of each of Petzel and Paul are fully capable of the recited function.  That is, a user of the seats of Petzel and Paul could easily, selectively replace parts of the suspension system of either or both chairs to vary the firmness, bounciness, and dampening of said suspension system, as supported in the disclosures of each of Petzel at paragraph 0031 and Paul at column 5, lines 29-33 and column 9, lines 46-47.
Also, the fact that the suspension system comprises portions of wires 33 of Petzel, does not preclude the suspension systems from comprising other elements, as relied upon in parts of the rejections as modified below.
It is noted that, at one point in the remarks, it appears that Applicant considered the rejection of claims 1-2 based on Paul to be a rejection under 35 USC 103, whereas these claims are actually rejected under 35 USC 103 based on Paul.
Applicant goes on to argue against the further 103 rejections by still leaning on the recitation of the functionality added to independent claim 1, and stating that the combinations under 103 do not remedy the alleged lackings in the rejections of claim 1.
However, perhaps the most important argument by Applicant is set forth in Applicant’s preliminary remarks, and states that “the upholstery collars which are defined by respective perimeters of the arching elements 25-27 of Petzel are NOT attached to the ‘wires 33[that]form modules suspension systems’.”  Applicant goes on to argue that “the wires 33 [are] attached to the seat frame 28,” as though this eliminates the possibility that the wires are also attached to the arching elements 25-27.  Finally, Applicant argues that “it is … unclear  if there is any interaction between the ‘upholstery collars which are defied by respective perimeters of the arching elements 25-27’ and the ‘wires 33 [that] form module suspension systems’,” and then later states that it is clear that “‘wires 33 [that] form module suspension systems’ are not attached to the ‘upholstery collars which are defined by respective perimeters of the arching elements 25-27’.”  This is not persuasive because in order for the Petzel seat to function as intended (that is, to function so that the suspension elements 33 and arching elements 25-27 work together to provide proper support to a seat occupant and without the suspension elements 33 and arching elements 25-27 moving out of alignment or coming apart from each other, there is necessarily attachment between the suspension elements 33 and arching elements 25-27.)  Furthermore, whether that attachment is directly at the peripheries is not required by the claim recitation, such that the attachment may be through other elements such as other portions of the arching elements 25-27 or via other seat structures that effectively hold the suspension elements 33 and arching elements 25-27 of Petzel in their functional relationship.  
It is noted that while Applicant argues for the attachment of the suspension system to the interior surface of the upholstery collar, there is little structure recited with regard to the upholstery collar or the suspension system.  As such, the suspension system can be met by the wires of Petzel or the cushioning material of Paul, and the upholstery collar can be met by the periphery of the arching elements 25-27 of Petzel or elements 78 (or their obvious replacements) in Paul.  Attachments between the suspension elements and the interior surfaces of the arching elements can be via other elements and still function equivalently.  As such, without further structural details of the suspension elements and the interior surfaces of the upholstery collar, the rejections based on Petzel and Paul can be adjusted to meet the current recitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reason:
Claim 9, line 3, “the interior of the upholstery cover” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzel (US 2010/0207431).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

    PNG
    media_image1.png
    684
    867
    media_image1.png
    Greyscale

1)    A lounge comprising a matrix mat (2) and a plurality of modules (25-27 and 30-32),  each module having an upholstery collar capable of being inserted into the matrix mat (each of elements 25, 26, 27, 30, 31, and 32 has a periphery that provides a “collar” that is a upholstery collar because the matrix mat 2 is considered part of the upholstery, and that, although functionally recited only, is capable of being inserted into the matrix mat 2, as shown in Figures 1-3),  said modules having an outer surface suitable for contact with a human being (modules in receptacles 12-21 and at a rear side of elements 5, 6, and 7, as shown in Figures 1-3, are, although functionally recited only, suitable for contact with a human being, either via a seat covering material or directly since no adverse effect from direct contact is foreseen and direct contact is had during installation or replacement of the modules) wherein the modules further include a module suspension system attached to an interior surface of said upholstery collar (an internal module suspension is provided by the adjustment mechanisms within each of the arching elements 25-27 where these module suspension systems comprising wires 33 are attached to the interior of the modules at the portions noted in the attached copy of Figure 3 of Petzel, above; these internal mechanisms are attached to the outer periphery of the arching elements 25-27 that provide the upholstery collars, and in particular to an interior surface of arching elements 25-26 by virtue of the outer peripheries of each of elements 25-26 being interior to the overall seat and by virtue of the outer peripheries of each of elements 25-26 including a surface on a convex or interior side of the arching plates 5 and 7, as disclosed in paragraph 0031 as now required; and paragraph 0031 also discloses that “[t]he wires 33 … serve as a guide and receptacle for arching elements 25, 26” such that attachment to an interior surface of the upholstery collar is necessarily provided by Petzel), said module suspension system further having parts that can be replaced by a user to adjust the desired firmness, bounciness, and dampening of said suspension system (paragraph 0031 also describes variations on how the suspension wires and additional suspension elements are implemented, for example the suspension system may include tension elements to draw ends of the arching elements 26-27 together, or use “wires 33 or … other guide elements … to adjust a vertical position of the arching element 26 along the wires 33, so that a vertical position of the convexity can also be set,” where any of these tension members or wires 33 is capable of being replaced by a user, yet also paragraph 0032 discloses additional elements that can form part of the suspension system including electrical actuators, shaft and rotary knob, and pneumatic arching elements, some of which are disclosed as capable of retrofitting, and each of which would have respective characteristics or adjustable characteristics of firmness, bounciness, and dampening, inherent or adjustable with particularity among these different types of parts that can be replaced by each other—furthermore, paragraph 0023 also discloses that the modules that can be inserted in receptacles 12-15 are for varying the thickness or position of the side pieces 8-11 and paragraph 0038 discloses that modules can be actuated mechanically such that there is necessarily a suspension system attached to interior surfaces of an upholstery collar in such modules), and said modules are capable of being displaced in more than one direction by an applied force (modules 25-27 are capable of being displaced in each of a more convex direction or a less convex direction and modules and 30-32 are capable of being moved in a thicker or thinner direction).

3)    The lounge of claim 1 further comprising a frame connected to the matrix mat (frame 28 shown in Figure 3).

4)    The lounge of claim 3 wherein the frame connected to the matrix mat is selected from the group of a rigid frame, a modular frame, and combinations thereof (the frame 28 is a rigid frame).

5)    The lounge of claim 4 wherein the frame connected to the matrix mat is a modular frame (the frame 28 may be considered modular because it could be swapped out for a like replacement frame as a replacement module) having a tri-cable suspension (paragraph 0031 describes two cables in the form of wires 33 and paragraph 32 describes other wires such that there are three and more cables or wires disclosed, any three of which provides a tri-cable suspension).

7)    The lounge of claim 1 wherein the modules are selected from the group of a mushroom cap module, a spider spring module, a web module, a lighting module, an electronics module and combinations thereof (the functional elements 25-27 and 30-32 comprise electronics modules, as described in paragraphs 0036 and 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paul (US 6796614).
Paul has elements to meet each of the claimed elements, but the elements 78 relied upon for upholstery collars are not of a shape or construction that would typically be considered “collars”.  
On the other hand, elements 78 and the receptacles 54 of the matrix mat that receive them function similarly to that which applicant discloses, where element 78 is removably received in the receptacle 54.  Furthermore, it is well-known and obvious to change the shape of elements as a matter of design choice, and still further it is an obvious matter of design choice to reverse the location of parts such that the aperture 54 in the matrix mat and elements 78 that protrude could be swapped without loss of functionality.  In this way, the modules 18 and 80-88 would have upholstery collars that form apertures, which structure is more customarily identified as a collar, and the matrix mat would have receivers that protrude and receive the collars.  
If it is found that elements 78 do not provide upholstery collars, then it would have been obvious to modify elements 78 to be collar-shaped in accordance with the statements of obviousness above.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1)    A lounge comprising a matrix mat (46 shown in Figures 3-5) and a plurality of modules (18, 80-88, shown in Figures 1-5),  each module having an upholstery collar (78 or the obvious modification thereof set forth above) capable of being inserted into the matrix mat (46, as shown in Figures 1-5),  said modules having an outer surface suitable for contact with a human being (the modules 18 and 80-88, as shown in Figures 1-5) wherein the modules further include a module suspension system attached to an interior surface of said upholstery collar (an internal module suspension is provided by respective foam or other padding inside each of elements 18, 80-88, where these module suspensions are attached to an interior surface of the upholstery collar elements 78 or the obvious modification thereof set forth above by being formed as an integral whole therewith, where attachment of the foam or other padding is necessarily provided—otherwise, the cushions and the support portions of the chair would not meet their intended purpose), said module suspension system further having parts that can be replaced by a user to adjust the desired firmness, bounciness, and dampening of said suspension system (where, although functionally recited only, the cushioning material can be selectively replaced to vary the firmness, bounciness, and dampening in accordance with common, well-known practice of adjusting these characteristics by selecting the cushioning material having the desired characteristics, and as supported by the disclosure of Paul at column 5, lines 29-33 and column 9, lines 46-47), and said modules are capable of being displaced in more than one direction by an applied force (modules 18, 80-88 are capable of being displaced in all directions since they material is a cushioning material and thus is inherently capable of deformation or movement by an applied force—the module suspension system is necessarily attached to interior surfaces of the upholstery collar elements 78 or the obvious modification thereof set forth above via other elements such as foam or other padding and by being formed as an integral whole therewith, where attachment via the foam or other padding is necessarily provided—otherwise, the body supports of the chair would not meet their intended purpose).

2)    The lounge of claim 1 wherein the modules further include an upholstery cover (72) and a foam insert (70) disposed within the interior of the upholstery cover (as shown in the sectional view of Figure 5), and said modules are capable of being displaced in more than one direction by an applied force (although functionally recited only, at least in and out of receptacles 54 in the matrix mat 46, but also in any direction with sufficient force applied).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzel, as applied to claims 1 and 3-5 above, in view of Cousins (US 4367897).
Petzel shows and discloses the details set forth above, including at least three cables in the form of wires, which cables or wires in the seating portion are to shape the seating portion, as set forth in paragraph 0032.  However, Petzel lacks disclosing that the cables or wires are attached to a dilator retractor mechanism.  
On the other hand, Cousins shows a dilator retractor mechanism comprising a hollow bolt that tensions by retracting or dilates by protracting the cable or wire 93, as shown in Figure 7.  
It would have been obvious to apply a dilator retractor mechanism to the cables or wires of Petzel, as taught by Cousins because doing so would provide the benefit of adjustability of the tension in the cables or wires of the combination. 
6)    The lounge of claim 5 wherein the tri-cable suspension is attached to a dilator retractor mechanism (in accordance with the statement of obviousness above).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul, as applied to claim 1 above, in view of Wassilefsky (US 2002/0088057).
Paul shows the details set forth above, including the upholstery cover 72 on a module in the form of a body support cushion, but lacks specifics regarding the cover configured to be removably attached to the module frame.
On the other hand, Wassilefsky shows in Figures 1-7 a module in the form of a body support, and shows that the cover is removably attached to an upholstery collar comprising element 78 (or its obvious replacement in accordance with the statement of obviousness above) via other elements such as the cushioning material.  
It would have been obvious to make the cover of Paul to be removably attached to the foam insert 70, as taught by Wassilefsky, because doing so would provide the benefit of ease of removal of the cover for cleaning.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

9)    The lounge of claim 1 wherein the modules further include an upholstery cover removably attached to said upholstery collar and a foam insert disposed within the interior of the upholstery cover (in accordance with the statement of obviousness above, where ).

10)    The lounge of Claim 1 wherein the module has a top and bottom side and a left and right side and the top and bottom side are generally outwardly curved and the left and right side are generally inwardly curved (Paul lacks the specifics in shape recited—on the other hand Wassilefsky shows such a shape for the module 10—It would have been obvious to provide at least one of the modules of Paul with the convex and concave shapes taught by Wassilefsky because Wassilefsky teaches that the shapes are for engagement by specific body parts of a user, it is noted that other aspects of the recitation have not identified the right, left, up and down directions such that these may be met, if necessary, by a mere reorientation of the modified module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636